Case: 1:21-cv-04277 Document #: 1-1 Filed: 08/11/21 Page 1 of 4 PagelD #:4

 

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

WULF CINQ-MARS,

Plaintiff, No: 21 CV 4277

VS.

RIVERSIDE CAPITAL PLLC, d/b/a GREAT CLIPS

9

)
)
)
)
) Jury Demand
)
)
)
)

Defendant.

PLAINTIFF’S EXHIBIT A
~ Case: 1:21-cv-04277 Document #: 1-1 Filed: 08/11/21 Page 2 of 4 PagelD #:5

 

CHARGE OF DISCRIMINATION |

_ AGENCY ~

 

 

 

 

 

 

 

CHARGE NUMBER
This form is affected by the Privacy Act of 1974: See Privacy Act Statement before completing this | FEPA
X | EEOC |
: .. and EEOC

 

State or local Agency, if any.

|_ss.no [XXX-XX-XXXX

 

NAME (Indicate Mn, Ms., Mrs.}

Mr. Wulf Cing-Mars

HOME TELEPHONE (include Area Code}

(815).464-9408

 

 

| STREET ADDRESS CITY, STATE AND ZIP CODE
22952 Long Beach Drive

_ Frankfort IL, 60423.

DATE OF BIRTH ©

1976

 

 

NAMED IS THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY,
AGENCY WHO DISCRIMINATED AGAINST ME (If more than one list below.)

APPRENTICESHIP COMMITTEE, STATE OR LOCAL GOVERNMENT

 

 

 

 

NAME . NUMBER OF EMPLOYEES, MEMBERS | ; TELEPHONE {include Area Code}
Riverside Capital DBA Great Clips over 100 1|(815)806-9910
STREET ADDRESS CITY, STATE AND ZIP CODE | , COUNTY
Will

 

NAME

11240 W. Lincoln Hwy Mokena, IL 60448

TELEPHONE NUMBER {include Area Code}

 

 

STREET ADDRESS CITY, STATE AND ZIP CODE

COUNTY

 

 

CAUSE OF DISCRIMINATION BASED ON (Check appropriate boxfes}j

 

 

 

 

 

 

 

X | Race [~_] cotor SEX
RETALIATION [] NATIONAL [ ] DISABILITY
- ORIGIN

Lx]

Hostile Environment

DATE DISCRIMINATION TOOK PLACE
EARLIEST (ADEA/EPA} LATEST (ALL)

07/2019 Present _

[| AGE

OTHER (Specify)

 

 

 

-{ THE PARTICULARS ARE (ff additional paper is needed, attach

extra sheet{s}}:

*See Attachment

. CONTINUING ACTION |

 

I want this charge filed with both the EEOC and the State or local Agency, if any.
| will advise the agencies if | change my address or telephone number and | will -
cooperate fully with them in the processing of my charge in accordance with their
proceedures. ‘

NOTARY -.(When necessary for State and Local Requirements)

 

| swear or affirm that ! have read the above charge and that it is true tothe .
best of my knowledge, Information and belief.

 

 

I deciare under penalty of perjury that the foregoing is true and correct.

Charging Party ature}

'| SUBSCRIBED AND SWORN TO wa

SIGNATURE OF COMPLAINANT. 7) Cou: Now

ME THIS DATE

06/02/2020 .

(Day, month, and year}

 

pate 60/09/2020 WY Gr - Now

 

 
Case: 1:21-cv-04277 Document #: 1-1 Filed: 08/11/21 Page 3 of 4 PagelD #:6

I have been experiencing a hostile work environment since 07/2019. There have
been a number of incidents where situations at work were very inappropriate and
innapproptiate wording was used. lama gay man and I am the only man at my
workplace. | am often bashed and belittled and treated like I am less than my
coworkers. I have tried to resolve the issue through management and corporate
only to be given the run around and blown off time and time again.

I have been called a faggot three times by coworkers. Twice by one coworker and
once by another. The first incedent was in July of 2019. Then there were two more
incendents over the last two months. The last one being on mother’s day ina group
text message between employees. | spoke to my manager about this and nothing
was done.

One of my coworkers told me, “You are bullshit’and called mea “faggot” in August,
2019. I called my manager on the phone about it - we talked about it but nothing
was done. I contacted the corporate office and they told me to speak with my
regional manager. I tried to speak with her over several months and was blown off
every time and then she quit.

One of my coworkers has been making rude comments while I have clients in my
chair. Saying things like “Yeah, he'll suck” as | move to the front of my chair to cut

my clients bangs. She has offended me and my clients. She is the same employee
who has called me a faggot on two Separate occasions. She makes me and my clients
uncomfortable and she has made some uncomfortable with me resulting in my
personal loss of clientele. This happened in front of one client recently. He told me
that he was so mortified that he went home and told him family what happened.
When I told this to my manager, she told me that she didn’t remember the incident
when I had told her about it and I was treated like a liar and it was blown off again.

The last incident was on Mother's Day 2020. I was called a “faggot” ina group work
text. | spoke to my manager, who asked me to speak with her and when I started to
explain what was going on I was told, “It’s Mother’s Day and I’m making dinner for
my kids.” And “Stop texting me.” Nothing was ever done about the incident. |
mentioned that my cival rights were being violated and that I was going to speak
with an attorney because she was doing nothing. Two weeks later they asked me
for my key to the salon. I asked if ] was being let go and my manager said, “did I say
that?”

Also on that same occasion, my assistant manager told me, “I’m not going to let this
ruin my Mother’s Day.” ~ and refused to do anything or even speak to me about
what happened.

There have also been several incedents with clients being harassing and sometime
hostile. I have one client who comes in and makes me cut his beard. He acts
innapropriately in my chair. I spoke to my manager and nothing was done. He
continues to come in and request me and act this way.
Case: 1:21-cv-04277 Document #: 1-1 Filed: 08/11/21 Page 4 of 4 PageID #:7

Another client, who has special needs also acts innapropriately in my chair with
sexual behavior. I spoke to my manager about this and nothing was done.

A third client jumped up from my chair and told me that “I have a problem with you”

Additionally, much of my professional equipment keeps being damaged when I am
not at work. J have had ruined 1 pair of $200 clippers, THREE $400 clippers, THREE
$100 neck trimmers, and have had all of my combs disappear. | have had to

continually replace my damaged equipment out of my own pocket and no one is
ever held accountable.

There have been a total of six occasions where there were arguments and name
calling which resulting in my leaving work of my own volition and going home for
the day. The last time this happened I was accused of job abandonment and
threated with a write up.

Despite performance, seniority, full-time status, and the alphabet my name is always
listed last on the performance chart in the back room, on every schedule, and even
on the phone list. It shows how they treat me.

I have been a good and productive employee for this company. I have tried many
times with management to resolve the issues up to and including contacting the
corporate offices. Everyt time, | a blown off and the problem is swept under the rug.
